932 N.E.2d 1234 (2010)
In the Matter of Failure to Comply with Continuing Legal Education Requirements and/or Nonpayment of Attorney Registration Fees: Lester H. COHEN, et al, Respondents.
No. 94S00-1005-MS-259.
Supreme Court of Indiana.
August 27, 2010.

PUBLISHED ORDER GRANTING PETITION FOR CONDITIONAL REINSTATEMENT FILED BY LESTER H. COHEN
On May 14, 2010, this Court entered an order suspending from the practice of law *1235 in Indiana several attorneys, including Lester H. Cohen, for failure to comply with the attorneys' continuing legal education requirements. Respondent Cohen now files a "Petition for Conditional Reinstatement," requesting that he be conditionally reinstated and permitted until December 31, 2010, to cure his CLE noncompliance. He asserts his noncompliance was caused by health problems and has tendered the $200 reinstatement fee required by Admission and Discipline Rule 29, sec. 10(b). The Commission for Continuing Legal Education has no objection to the petition.
Being duly advised, the Court GRANTS the petition and REINSTATES Lester H. Cohen to the practice of law in Indiana on the condition that he fully cure his CLE noncompliance, as well as meet his 2010 CLE obligations, no later than December 31, 2010.
The Court directs the Clerk to forward a copy of this Order to Lester H. Cohen, to the Indiana Supreme Court Commission for Continuing Legal Education, to the Indiana Supreme Court Disciplinary Commission, and to the Supreme Court Administration Office. The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.